Stuart, J.
Calvert sued Crockett before a justice of tbe peace for injuring bis borse. Tbe complaint alleges that Crockett was tbe owner of a team and lumber wagon, wbicb be knowingly and negligently permitted bis servant to drive about tbe streets and highways with insufficient harness, in consequence of wbicb Crocketts horses ran away with- tbe wagon, and in their progress ran against Calverts borse of tbe value of 100 dollars, and so injured him that be died — claiming damages to tbe value of tbe borse.
Tbe cause was submitted to a jury. Yerdiet in favor of Calvert for 100 dollars, and judgment accordingly. After tbe rendition of judgment, and above and before tbe justice’s official signature' and seal, is a remittitur of “ 25 dollars of tbe above judgment.”
Crockett appealed to tbe Circuit Court. There tbe case was again submitted to a jury. Yerdiet and judgment for Calvert for 80 dollars. At tbe proper time a motion for a new trial was interposed and overruled. Crockett appeals to this Court, setting out tbe evidence.
■ "We will briefly notice tbe several points made in error.
1. It is urged that tbe suit is brought against tbe wrong party. It appears that one Loomis bad hired tbe team and teamster for that day on wbicb tbe accident happened. It is said tbe driver was tbe servant of Loomis, and that be and not Crockett was liable; and 40 Engl. C. L. R. 192, and 35 id. 342 are cited.
It is sufficient to say that these cases aré not in point. Tbe principal question in this case is one of fact, unencumbered by any instructions of tbe Court, viz., whether *129the relation of master and servant did, at, &c., exist between Crockett and the driver of the team. The jury. specially find that the team and driver were in the employ of Crockett at the time of the. accident; and we think correctly.
The defect of the harness was in the reins, which gave way in several places in attempting to control the horses. It is very clear that when Loomis hired the team to haul manure for the day, it was to be a team properly equipped for that purpose. Surely it could not be the duty of Loomis to pay the hire and provide for their proper equipment besides. That duty devolved on Crockett the bailor: the motive power was owned, furnished, and controlled- by Crockett, the driver was his servant and not the servant of Loomis. In such case the bailor is the party liable and not the bailee. Story on Agency, ss. 452, 453. In the case of Laugher v. Forister, 5 Barn, and Cress. 578, the owner of a carriage hired a team and driver, through whose careless driving, the horse of the plaintiff was injured. The Court of Bing’s Bench was equally divided whether the owner of the carriage or the bailor of the horses and driver was liable. But the liability of the latter is now well settled. 6 M. and V. 499 et infra. Crockett, the owner of both team and wagon controlled by his servant, is, therefore, clearly the party liable.
2. ' The second point made here is that the jury were required in the Circuit Court to find a special verdict, which they failed, to do. It is a sufficient answer to say that no such requirement appears in the record. Nor was this objection made in the Court below. Besides the verdict is special as to the relation of master and servant. As the record stands, we must, if we presume at all, presume that the Court, directed the jury to find a special verdict on that point alone. 2 it. S. p. 114, s. 336.
3. The third objection urged, relates to the costs. It is insisted that the judgment before the justice being reduced, the appellant, Crockett, was entitled to costs. *130Such is the statute, 2 R. S. p. 464, s. 70, if it be admitted, as assumed, that the judgment was reduced 5 dollars. Was it so reduced? is the question.
The judgment was in terms for 100 dollars. Before it was signed, but after it was entered by the justice the plaintiff remitted 25 dollars. The recovery in the Circuit Court was 80 dollars. Was this reducing the judgment, rendered in the Court below, 5 dollars. We think it was, taking as our guide the plain language of the statute. The statute reads: “If either party against whom judgment has been rendered, appeal and reduce the judgment against him 5 dollars or more, he shall recover costs, &c.” 2 R. S. p. 464, s. 70. Here the judgment was rendered for 100 dollars; for the remittitur is “of the above judgment.” To have brought himself within the statute, Calvert should have remitted 25 dollars of the verdict, and let judgment be rendered for the residue. (1)
If this construction be thought strict, it should be remembered that the point is pressed upon the Court; and in deciding it we are not deducing the best rule from conflicting adjudications; nor are we bound to show that statutory provisions are, in each instance, the very best that could be devised. We are simply giving construction to a statute, according to the rules which the statute itself prescribes. Among the rules of construction it is provided that technical words and phrases shall be understood according to their technical import. Here a judgment rendered means a judgment rendered. It is technical language.- A phraseology so well settled, and so clearly defining judicial action, we are not at liberty to modify or evade. Courts have enough of conflicting and obscure enactments to deal with, without seeking to explain away technically accurate terms. When happily precise language is used, it is the manifest duty of the courts to let it expound itself — giving to the party whose good fortune or superior vigilance has entitled him to it, the full benefit of >its accuracy. In the case at bar it is but a contest of
*131vigilance. It would be difficult to show the good sense or impartial justice of bending the statute to serve the party who may have slumbered over or mistaken his rights. ■ The language of the act is in such cases the best exponent of the legislative will. "When a statute is loosely or obscurely expressed, it is a great misfortune; for then, legislation is transferred to the bench, and the officer whose sole duty it should be to expound the law is under the strongest temptation to make the law. Conflicting provisions, as in Spencer v. The State, 5 Ind.
R. 41; obscurity of language, as in Murphy v. Barlow, 5 Ind. R. 230; or a controlling public policy, as in M’Intire v. The State, 5 Blackf. 384, constrain the Courts to a species of legislation, whatever line of decision may be adopted. Here there is no conflicting statute, no obscurity of language, no controlling public policy. The will of the legislature is clearly expressed. It is not ours to mould it into what we might deem a wiser provision; but to declare and apply it as it is. The case is trivial in itself; but it is in such cases that principles can be more fully investigated and safely settled.
It is urged by the appellee that Crockett having admitted certain facts before the justice, the judgment was by confession, and he had no right to appeal under the statute. 2' E. S. p. 461. If such were the fact, the objection, not being made in the Circuit Court, would come too late in this Court. Calvert should have moved in the Circuit Court to dismiss the appeal for that cause.
But this was not a confessed judgment. The parties appeared and proceeded to trial before a jury and examined a witness. It is then stated that .to save time, the defendant admitted that the horses ran'away with the wagon, and against the plaintiff’s horse, causing his death as charged in' the' complaint. This was no confession of judgment. The admission of these facts did not admit the plaintiff’s right to recover. The question of negligence, and the relation of master and servant, as between' the defendant and the driver' was yet to he determined by the jury. Accordingly the judgment *132was not entered by confession before tbe justice, as prescribed by tbe statute, 2 R. S. 461, but upon tbe verdict of tbe jury.
A. G. Leavitt, for the appellant.
J. A. Liston and J. W, Gordon, for tbe appellee. .

Per Curiam.

Tbe judgment on tbe verdict in tbe tbe Circuit Court is affirmed; but as to tbe costs, reversed; and tbe Circuit Court is directed to render a judgment for costs for tbe defendant.

 Counsel for the appellant cited on this point, Lambert v. Blackman, 1 Blackf. 59; Coldern v. Miller, id. 296; Phillips v. Nicholas, 3 id. 133, and note.